Schneider, J.,
dissenting. In my opinion, the written matter contained on the form designated as C-110 and characterized by Judge Zimmerman as “a written agreement [entered into] at Youngstown” between the employee and employer is a material part of the “contract of employment.” Therefore, Section 4123.519, Revised Code, controls, so as to confer jurisdiction of this appeal upon the Court of Common Pleas of Ma-honing County. Accordingly, I would reverse. It is important to note that the administrator admits that he had jurisdiction of appellant’s claim. He merely contends that no appeal to court lies from the final administrative disposition of his decision on the claim adverse to the appellant.
Herbert, J., concurs in the foregoing dissenting opinion.